Citation Nr: 1103899	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) 
originated from February and December 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The February 2007 decision 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned an initial 30 percent rating for the 
condition retroactively effective from August 9, 2006, the date 
of receipt of the Veteran's claim.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (indicating when this occurs VA adjudicators must 
consider whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).

The subsequent December 2007 RO decision denied his claim for a 
TDIU.

The Board issued a decision in February 2009 increasing the 
initial rating for the PTSD from 30 to 70 percent from August 9, 
2006 to December 28, 2006, and from 30 to 50 percent since 
December 29, 2006.  However, the Board denied the TDIU claim.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court/CAVC) - to the 
extent it had not granted a rating higher than 50 percent for the 
PTSD from December 29, 2006, onwards (i.e., for not continuing 
the even higher 70 percent rating since that date), 
and for denying the TDIU claim.

In a July 2010 memorandum decision, the Court affirmed the 
Board's denial of a rating higher than 50 percent for the PTSD 
since December 29, 2006, but set aside (vacated) the Board's 
denial of the TDIU claim and remanded this remaining claim to the 
Board for further adjudication.

The Board, in turn, is remanding this remaining TDIU claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

The Veteran contends that he is unemployable as a result of his 
service-connected disabilities, especially his now higher rated 
PTSD, and therefore entitled to a TDIU.

The Court pointed out in the July 2010 memorandum decision that, 
in denying this claim, the Board mistakenly had relied 
exclusively on the Veteran having been employed for the same 
company for over 35 years - when, in actuality, he had since 
reported having to stop working in 2007 on account of his PTSD.  
So it was impermissible for the Board to have concluded that he 
was still employed at the time of the Board's February 2009 
decision.

The Court pointed out that, in adjudicating this claim, the Board 
must accord probative weight to the evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

But even accepting that the Veteran has not worked since 2007, it 
remains unclear whether - as he is alleging - he could no 
longer continue working on account of his service-connected 
disabilities, in particular his PTSD.  Contemporaneous to that 
point in time, he submitted a July 2007 statement in support of 
claim (VA Form 21-4138) indicating he had begun receiving 
"Social Security based retirement."  So it is indeterminate as 
to whether his receipt of Social Security benefits is simply 
based on him having enough time in his prior job of over 35 years 
to have retired or whether, instead, he was indeed disabled due 
to his PTSD and could not continue working.

The Board therefore is requesting a medical opinion on this 
determinative issue of employability - that is, concerning 
whether the Veteran's service-connected disabilities, again, 
especially his PTSD, preclude him from re-entering the workforce 
and obtaining and maintaining employment that could be considered 
substantially gainful versus just marginal.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18 and 4.19 (2010).  See also Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (wherein the Court indicated 
the Board may not reject a TDIU claim without producing evidence, 
as distinguished from mere conjecture, that the Veteran can 
perform work that would produce sufficient income to be other 
than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991).

Accordingly, this remaining TDIU claim is REMANDED for the 
following additional development and consideration:


1.  Ask the Veteran to clarify whether he is 
receiving benefits from the Social Security 
Administration (SSA) because he "retired" 
with sufficient tenure at his prior job that 
he had worked at for over 35 years or 
whether, instead, he had to stop working at 
that job on account of service-connected 
disability.

If his SSA benefits are based on service-
connected disability, rather than sufficient 
tenure, obtain a copy of the SSA's 
determination and any medical or other 
records considered in awarding these 
benefits.  Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (indicating VA 
need only obtain relevant SSA records, which, 
under 38 U.S.C. § 5103A, are those records 
that relate to the injury for which the 
appellant is seeking benefits and have a 
reasonable possibility of helping to 
substantiate the claim).


2.  Schedule the Veteran for any necessary 
VA examinations to reassess the severity of 
his 
service-connected disabilities - which are:  
1) PTSD, rated as 70-percent disabling from 
August 9, 2006 to December 28, 2006, and as 
50-percent disabling since December 29, 2006; 
and 2) residuals of a gunshot wound to his 
left hand with post-operative scarring, 
collectively rated as 40-percent disabling 
since March 2, 1983.

*Medical opinion is especially needed 
concerning whether these service-connected 
disabilities render him incapable of re-
entering the workforce and obtaining and 
maintaining substantially gainful employment 
given his level of education, prior work 
experience and training, etc., and if not 
considering his advancing age or occupational 
impairment from disabilities that are not 
service connected.

All diagnostic testing and evaluation needed 
to assist in making this important 
determination should be performed.

The examiner must consider the Veteran's 
medical and occupational history in making 
this assessment, so review of the claims file 
is essential.

3.  Then readjudicate the TDIU claim in light 
of all additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send him another supplemental statement of 
the case (SSOC) and give him an opportunity 
to submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


